Citation Nr: 1143810	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  09-42 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, variously diagnosed.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to January 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In April 2011, the Veteran and his spouse presented testimony at a personal hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Board has characterized the issue as one that was previously denied.  The basis for such determination is as follows.  In December 2003, the Veteran filed an informal claim for service connection for PTSD "due to the 2 accidents I had while stationed in Germany."  See VA Form 21-4138, Statement in Support of Claim.  The claim was denied in a March 2004 rating decision.  The Veteran submitted additional evidence, and the RO denied it again in an April 2004 rating decision.  The Veteran did not appeal that decision.

In December 2007, the Veteran filed an application to reopen the claim for service connection for PTSD.  See VA Form 21-4138.  He attached a letter from a social worker at the Vet Center, who stated the Veteran had PTSD from two motor vehicle accidents in service.  See December 2007 letter.  In an April 2008 rating decision, the RO denied reopening the claim for service connection for PTSD.  

In June 2008, the Veteran submitted a statement, stating he was filing a claim for service connection for major depression and dysthymia.  See VA Form 21-4138.  The following month, he submitted another statement, stating he wanted to drop his claim for PTSD.  See VA Form 21-4138.  In the October 2008 rating decision on appeal, the RO adjudicated the claim for service connection for dysthymic disorder, claimed as major depression and dysthymia, on the merits.

While the Veteran submitted a claim for psychiatric disorders other than PTSD, the Board finds that the Veteran's claim for these other psychiatric disorders is essentially the same one he submitted in 2003.  Specifically, he is alleging he has a psychiatric disorder due to two motor vehicle accidents in service.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  In Clemons, the veteran had filed a claim for service connection for PTSD.  While Mr. Clemons also had been diagnosed with other psychiatric disabilities, VA considered only the claim of entitlement to service connection for posttraumatic stress disorder without considering entitlement to service connection for any other diagnosed psychiatric disorder.  The Court determined that VA had committed error in considering only the claim for entitlement to service connection for posttraumatic stress disorder.

Here, it is clear that the Veteran is attributing the current psychiatric disorder, however it is diagnosed, to the two motor vehicle accidents he claims occurred during service.  The Board finds that applying the holding in Clemons requires the Board to consider the scope of the Veteran's mental health disability claim as including any mental disability that may reasonably be encompassed by his description of the claim, reported symptoms, and the other information of record.  In a December 2007 letter, a Vet Center social worker stated the Veteran had PTSD due to the two motor vehicle accidents in service.  Thus, the Board must consider this diagnosis. 

In compliance with the Clemons holding, the reopened issue is characterized as shown on the first page of this decision and such description includes a claim of entitlement to service connection for all currently diagnosed acquired psychiatric disorders.

The Board has considered whether the Veteran has been prejudiced by this determination and finds that he has not been prejudiced.  Specifically, the Board is reopening the claim, and the claim will be addressed on the merits.  In the October 2008 rating decision, the RO addressed the claim on the merits.

Lastly, the Board notes that the above facts were not clear at the time the undersigned held the April 2011 hearing, which is why the determination that the current claim was previously denied was not raised at that time.  Again, the Veteran is not prejudiced by this determination, as the claim will be addressed on the merits.

The reopened claim of entitlement to service connection for an acquired psychiatric disorder, variously diagnosed, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an April 2004 rating decision, the RO denied service connection for PTSD because the evidence did not show a diagnosis of PTSD.  The Veteran was notified of this determination that same month, along with his appellate rights, and he did not appeal the decision.  Thus, it is final.  

2.  Evidence submitted since the April 2004 rating decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim of service connection for PTSD, and therefore raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The April 2004 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).  

2.  New and material evidence has been received since the April 2004 rating decision, which denied service connection for PTSD; thus, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In an April 2004 rating decision, the RO denied service connection for PTSD, determining that the evidence did not show a diagnosis of PTSD.  That same month, the RO provided the Veteran with notice of the rating decision, along with his appellate rights.  A notice of disagreement was not filed, and the decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Applicable law provides that a claim which is the subject of a prior final decision may be reopened upon presentation of new and material evidence.  See 38 C.F.R. § 3.156.  

New evidence is defined as existing evidence not previously submitted to the VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The evidence of record at the time of the April 2004 rating decision included the Veteran's service treatment records, private medical records, and VA medical records.  The Veteran had been diagnosed with dysthymic disorder, but there was no diagnosis of PTSD.  

The evidence submitted since the April 2004 rating decision includes a December 2007 letter from a Vet Center social worker, who stated the Veteran had PTSD from the two motor vehicle accidents in service.  The Board must presume the credibility of this evidence for the purpose of reopening the claim.  Justus, supra.  The Board finds that the evidence constitutes new and material evidence in that it is of such significance that it raises a reasonable possibility of substantiating the Veteran's claim for service connection when considered with previous evidence of record.  The newly-submitted evidence includes a diagnosis of PTSD, which was previously lacking.  The newly-submitted evidence thus raises a reasonable possibility of substantiating the Veteran's claim for service connection.  New and material evidence having been found, the Veteran's claim for service connection must be reopened.  38 C.F.R. § 3.156. 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting the request to reopen the claim.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.


ORDER

New and material evidence having been received, the petition to reopen the Veteran's claim for service connection for PTSD is granted and, to that extent only, the appeal is granted.


REMAND

Having reopened the Veteran's claim for service connection for an acquired psychiatric disorder, variously diagnosed, the Board has jurisdiction to review the issue de novo, based on the whole record.  For the reasons that follow, the Board finds that the Veteran's claim for service connection must be remanded for further evidentiary development. 

In January 2004, VA requested pages from the Veteran's service personnel file showing unit of assignment, dates of assignment, participation in combat operations, wounds in action, awards and decorations and official travel outside the United States from the National Personnel Records Center (NPRC).  NPRC sent the pages from the Veteran's service personnel records from his reserve duty (1978 to 1994).  See white envelope received in January 2003 (which date appears to be incorrect, as the request for these records was submitted on January 10, 2004.  The Board suspects such records were received in January 2004).  The Board will request that VA obtain all the Veteran's service personnel records from active service from January 1971 to January 1974.

The Veteran claims that he was in a motor vehicle accident in April 1973 and was medivaced to a German hospital and then to a U.S. hospital in Germany.  He has attached a copy of an April 24, 1973 newspaper article about a motor vehicle accident involving 15 U.S. soldiers that occurred in Schwandorf, Germany.  At the hearing, the Veteran submitted additional pictures of the accident.  While the Veteran has provided a buddy statement attesting to the fact that the Veteran was involved in that motor vehicle accident, the Board finds that an attempt to obtain the hospital records should be made, as the service treatment records and the post service medical records prior to 2003 (the first time the Veteran submitted a claim for service connection for a psychiatric disorder) are entirely silent regarding this second motor vehicle accident.  The Veteran claims he was in the U.S. hospital in Nuremberg for one week and had re-injured his shoulder, injured his back, and was in and out of consciousness.  See April 2011 hearing transcript on pages 6-7.  An attempt to obtain the inpatient treatment records should be made.  The article indicates that several soldiers went to the U.S. hospital in Amberg.  Thus, the Board finds that the RO/AMC should request inpatient treatment records from that facility as well. 

At the April 2011 hearing, the Veteran testified he had received treatment for psychiatric symptoms from VA in the early 1990s.  See Transcript on page 10.  The earliest VA medical records addressing psychiatric symptoms are dated in 2003.  The RO should request the Veteran inform VA of which VA facility he went to in the 1990s and then attempt to obtain the records.

In a December 2007 letter from CAT, a social worker at the Vet Center in Pensacola, she stated the Veteran had been seen there "since November 19, 2007."  Treatment records from this facility have not been associated with the claims file, and the Board finds they are relevant to the issue on appeal.

In the April 2008 VA examination report, the examiner noted the Veteran reported he was treated at "Community Health Center" for psychiatric symptoms in the late 1980s/early 1990s.  Based on the Board's review of the claims file, an attempt to obtain these records from this facility has not been made.  Therefore, the Board will request that the Veteran provide VA with permission for VA to obtain these treatment records pertaining to psychiatric treatment.

Finally, while VA provided the Veteran with a VA examination in April 2008, the Board finds that another examination is necessary, as additional records have been associated with the claims file, which provide a more complete picture for the examiner.  Additionally, at the time of the April 2008 VA examination, the RO asked that the examiner address the Veteran's claim for PTSD only.

Accordingly, the case is REMANDED for the following action:

1.  Contact the NPRC and request the following documents: (i) the Veteran's entire service personnel records from his period of active service from January 1971 to January 1974; (ii) the inpatient treatment records from the U.S. hospital in Nuremberg pertaining to treatment following a motor vehicle accident in April 1973; (iii) the inpatient treatment records from the U.S. hospital in Amberg pertaining to treatment following a motor vehicle accident in April 1973; and (iv) the sick and morning reports from the Veteran's unit for April 1973 as the Veteran reports he was hospitalized.  If any of these records cannot be located, the RO/AMC must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile and then notify the Veteran pursuant to 38 C.F.R. § 3.159(e).

2.  Contact the Veteran and ask him from which VA facility he received treatment in the 1990s for psychiatric symptoms.  Also request that he provide VA with permission to obtain the treatment records pertaining to treatment for psychiatric symptoms in the late 1980's/early 1990's from "Community Health Center."

3.  Obtain the VA treatment records pertaining to treatment for psychiatric symptoms in the 1990s from the identified facility.

4.  Attempt to obtain the treatment records pertaining to treatment for psychiatric symptoms in the late 1980's/early 1990's from Community Health Center.

5.  Obtain the relevant VA treatment records from October 2008 to the present.

6.  Obtain the Pensacola Vet Center treatment records from November 19, 2007, to the present.

7.  After all outstanding records have been obtained to the extent possible, the RO/AMC should make a determination as to whether or not the Veteran was involved in the April 1973 motor vehicle accident and state upon what facts such determination is based.  

8.  After all outstanding records have been obtained to the extent possible, schedule the Veteran for a VA psychiatric examination to determine the current nature and etiology of any acquired psychiatric disorder, which has been variously diagnosed.  The claims folder must be made available to and reviewed by the examiner in conjunction with the requested study.  

The RO/AMC should inform the examiner of its finding of fact of whether the Veteran was involved in one or two motor vehicle accidents and instruct the examiner to accept such finding of fact.

The examiner should elicit from the Veteran and record a full clinical history referable to psychiatric symptoms.  With regard to the claimed PTSD in particular, if the stressor(s) has been verified, the examiner should opine as to whether the Veteran's claimed stressor is adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to the claimed stressor.  

If the examiner determines that the Veteran does not have PTSD, then the examiner should opine as to whether it is at least as likely as not (50 percent probability or higher) the Veteran has a current acquired psychiatric disorder other than PTSD that began during service, or is a result of any event or incident in service.  

The examiner is informed that the Veteran has been diagnosed with multiple psychiatric disorders, such as dysthymic disorder, see June 2003, December 2003, and July 2008 VA treatment records and April 2008 VA examination report; PTSD, see December 2007 letter from Vet Center; major depression and panic disorder with agoraphobia, see June 1998 private psychiatric evaluation by Dr. Robin Barnett and March 1999 private consultative psychiatric evaluation by Dr. Peter Szmurlo; and anxiety and depression, see December 1997 letter from Dr. Frank Jacobson.  The Board requests that the examiner reconcile the diagnosis or diagnoses found upon examination of the Veteran with the other psychiatric diagnoses addressed above.  Each of these medical records is tabbed in yellow (if VA or Vet Center) or green (if private) on the left side of both volumes of the claims file.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements, and the other lay statements of record, regarding the incurrence of his acquired psychiatric disorder, as well as reports of continuity of symptomatology since discharge from service.  The Board notes that the service treatment records are in a tan envelope in Volume 1 of the claims file and have been labeled.  The loose brown folders in Volume 1 pertain to records from the Veteran's service in the reserves, which records contain relevant information regarding the Veteran's state of mind and psychiatric symptoms.  See Reports of Medical History at Item # 11, which documents have paperclips on them.  All findings must be reported in detail with a complete rationale provided for all opinions and all indicated testing must be accomplished.  

9.  After the requested examination has been completed, it should be reviewed to ensure that it is in complete compliance with the directives of this remand.  The examination report should be returned to the examiner if deficient in any manner.

10.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted and readjudicate the Veteran's claim for service connection for an acquired psychiatric disorder, variously diagnosed.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with an SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


